Citation Nr: 1307820	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  11-26 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an effective date prior to May 21, 2010 for the assignment of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to February 1977.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  In that decision, the RO granted entitlement to a TDIU and assigned an effective date of May 21, 2010.

The Veteran disagreed with the effective date assigned for the grant of entitlement to a TDIU, and this appeal ensued.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The ratings assigned for the Veteran's service-connected disabilities combined to meet the minimum percentage requirements under 38 C.F.R. § 4.16(a) as of September 27, 2005, with a combined rating of all service-connected disabilities totaling 70 percent and at least one disability rated at 40 percent.  

2.  Prior to the Veteran's initial claim of entitlement to a TDIU in February 2006, the evidence of record did not show, nor did the Veteran assert, that he was unemployable due to service-connected disabilities.  

3.  In unappealed rating decisions dated in April 2006 and April 2007, the RO denied entitlement to a TDIU.

4.  In an unappealed rating decision dated in June 2008, the RO denied the Veteran's claims for increased ratings for the service-connected right ankle, right knee, and left knee conditions.  

5.  The RO received the Veteran's most recent claim for an increased rating for the service-connected disabilities on May 21, 2010.  

6.  It is not factually ascertainable that the Veteran was unable to obtain or maintain gainful employment within the year proceeding May 21, 2010.  

7.  The Veteran's statements as to when he stopped working as a result of his service-connected disabilities are inconsistent and lack credibility.


CONCLUSIONS OF LAW

1.  The February 2006, April 2006, April 2007, and June 2008 rating decisions are final.  38 U.S.C.A. § 7105 (West 2002); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

2.  The criteria for an effective date prior to May 21, 2010 for the assignment of a TDIU have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400, 4.16 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, the RO issued a rating decision in January 2006 with respect to the Veteran's claims for increased ratings for the service-connected residuals of right ankle trauma with degenerative arthritis in tibiotalar fusion and ankylosis; and, the Veteran's service-connected degenerative changes of the left knee.  In that decision, the RO increased the right ankle disability from 30 percent to 40 percent; which, in turn, raised the combined rating for all of the Veteran's service-connected disabilities to 70 percent, with at least one disability rated at 40 percent.  This increase meant that the percentage requirements were then met for consideration of entitlement to a TDIU under 38 C.F.R. § 4.16(a).  This raised an inferred claim for a TDIU.  Norris v. West, 12 Vet. App. 413 (1999).  The Veteran was therefore provided with a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), which was completed and received at the RO in February 2006.  As a result, notice of the underlying claim of entitlement to a TDIU was provided to the Veteran in March 2006, prior to the initial adjudication of the claim of entitlement to a TDIU.  The letter provided notice of the criteria necessary to establish entitlement to a TDIU, as well as what evidence was necessary to substantiate a claim for a TDIU; what evidence VA was responsible for obtaining and what type of evidence the Veteran was responsible for obtaining.  The initial claim was denied in an April 2006 rating decision.  With regard to subsequent TDIU claims, RO sent additional letters to the Veteran in February 2007 and September 2010.  The Veteran's TDIU claim was ultimately granted with an effective date of May 21, 2010.  

With regard to the claim for an earlier effective date for the assignment of a TDIU, this is a downstream issue flowing from the initial grant of the underlying claim.  Here, the Veteran is challenging the effective date assigned for the TDIU following entitlement to it.  In cases where a TDIU has been awarded has been granted and an initial disability rating and effective date have been assigned, the underlying claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice that was provided before a TDIU was assigned was legally sufficient, VA's duty to notify in this case has been satisfied.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

That notwithstanding, the RO provided additional notice to the Veteran in June 2011 regarding the assignments of effective dates in particular, in response to his disagreement with the effective date assigned for the TDIU.  Moreover, additional notices provided to the Veteran over the course of the appeal provided all information necessary for a reasonable person to understand what evidence and/or information was necessary to substantiate his claims.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The Veteran has not alleged any prejudice with regard to notices provided to him with respect to the claims on appeal.

VA has obtained service treatment records, assisted the Veteran in obtaining evidence to the extent possible, and has afforded the Veteran physical examinations to determine the severity of the service-connected disabilities.  All necessary opinions were obtained in this regard, and the Veteran was afforded an opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file and the Veteran has not contended otherwise.  The Veteran has been asked to provide information on his past employment.  He has always reported that he was a self-employed contractor, but his reports regarding when he was last gainfully employed have been inconsistent, as noted in more detail below.

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  The documents in the VVA file have been reviewed, and all relevant records are either duplicative of the evidence in the paper claims file or are separately identified and summarized below.

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim with regard to the proper effective date for the assignment of the TDIU.

Earlier Effective Date - TDIU

In an April 2011 rating decision, entitlement to a TDIU was granted, with an effective date of May 21, 2010, the date on which the RO received the most recent claim for increased ratings for the Veteran's service-connected disabilities.

The Veteran asserts that he is entitled to an effective date for the grant of a TDIU prior to May 21, 2010.  He maintains that the proper effective date for the assignment of the TDIU should be June 8, 2005.  

Historically, service connection for residuals of a right ankle fracture was established pursuant to a May 1977 rating decision.  An initial 30 percent rating was assigned, effective from February 9, 1977.  In a January 1990 rating decision, the RO granted service connection for a bilateral knee arthritis.  A 10 percent disability rating was assigned for painful motion of the right knee, and a noncompensable rating was assigned for the degenerative changes of the left knee.  In a July 1993 rating decision, the service-connected right knee arthritis was increased from 10 percent to 30 percent, effective from April 22, 1993.  In a March 1998 rating decision, the noncompensable disability rating for the service-connected left knee arthritis was increased to 10 percent, effective from August 29, 1977.   The combined disability rating, including a bilateral factor for the knees, was 60 percent, as of August 29, 1997.  

In June 2005, the Veteran's claim for increased ratings for the service-connected right ankle disability and left knee disability was received at the RO.  In an October 2005 rating decision, the RO confirmed and continued the previous disability ratings assigned for the service-connected right ankle and left knee disabilities because the Veteran failed to report to a VA examination scheduled in conjunction with his claims.  Upon establishing good cause for his failure to report to VA examinations scheduled on his behalf, the Veteran appeared at subsequently scheduled examinations in January 2006.  At the VA examination of the feet, the examiner noted that there was no effect on the Veteran's current employment because the Veteran had been retired for two years.  At his January 2006 VA foot examination, the Veteran reported that he was unemployed at that time; that his former profession was a tile layer; and, that he was no longer able to do that type of work.  

The RO issued another rating decision in January 2006.  In that decision, the 30 percent rating for the service-connected right ankle disability was increased to 40 percent , effective from September 27, 2005; and entitlement to special monthly compensation (SMC) based on loss of use of the right foot was established from September 27, 2005.  The increased rating from 30 percent to 40 percent for the left ankle disability brought the combined disability rating or all service-connected disabilities to 70 percent, with at least one disability rated as 40 percent disabling.  As an inferred TDIU claim had been raised by the record, the Veteran was provided with a Formal TDIU claim form.  The RO received the Veteran's TDIU claim form in February 2006.  

On the Veteran's February 2006 Application for Increased Compensation Based on Unemployability, the Veteran indicated that he became too disabled to work in June 2004 and his occupation at that time was a self-employed contractor.  On this document, the Veteran specifically indicated that he last worked in June 2004.  The RO issued a rating decision denying entitlement to a TDIU in April 2006.  The Veteran did not appeal this determination.  

Meanwhile, in July 2006 correspondence to the RO, the Veteran disagreed with the effective date of September 27, 2005 for the increased rating to 40 percent for the service-connected right ankle disability and entitlement to SMC.  In a September 2006 rating decision, the RO agreed with the Veteran, and assigned an earlier effective date of June 8, 2005 for the assignment of a 40 percent rating for the service-connected right ankle disability and for entitlement to SMC.  

In January 2007, within the one-year appeal period following the issuance of the April 2006 rating decision that denied entitlement to a TDIU, the Veteran again requested unemployability benefits, asserting that he could not work due to his service-connected disabilities.  He referred to VA outpatient treatment records from the VA Medical Center in Tampa as the only evidence to support his claim.  He indicated that he last worked as a self-employed contractor in June 2004; and, from July 1978 to June 2004, he lost 2 years of work due to illness.  

In an April 2007 rating decision, entitlement to a TDIU was denied.  The Veteran did not appeal that determination; however, he claimed in January 2008 that his service-connected disabilities had worsened in severity.  

A TDIU is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

In an unappealed June 2008 rating decision, the Veteran's increased rating claims were denied; the RO did not specifically address the issue of unemployability.  

In correspondence received at the RO on May 21, 2010, the Veteran requested increased ratings for his service-connected disabilities, asserting that his medical condition had worsened.  With regard to employability, a July 2010 VA examiner noted that the Veteran's service-connected disabilities had a significant effect on his usual occupation.  

In a July 2010 statement, the Veteran reported that he had not been able to work in over six years because of pain are soreness in his legs and feet.  

In a September 2010 rating decision, the RO increased the 10 percent disability rating for the service-connected left knee degenerative joint disease to 20 percent, effective from May 21, 2010.  This increase did not have any effect on the combined 70 percent disabling rating.  

In a lay statement received at the RO in January 2011, a long-time friend of the Veteran who used to use the Veteran's carpentry, electrical, and plumbing services, indicated that his condition had gotten progressively worse to the point that he could no longer use the Veteran for those jobs anymore.  

In an April 2011 VA examination report, the examiner opined that the Veteran's service-connected bilateral knee and right ankle conditions rendered the Veteran medically unfit for employment in physical labor jobs and significantly impaired the Veteran's ability to participate in meaningful gainful sedentary employment.  

In an April 2011 rating decision, entitlement to a TDIU was granted, effective from May 21, 2010.  The Veteran disagreed with the assignment of the May 2010 effective date, and asserted that an effective date of June 8, 2005 should be assigned because he believes that his period of unemployability began on that date.  

Significantly, while his appeal was pending, additional information was provided to the RO which suggested that the Veteran was gainfully employed.  In an October 2011 letter to the Veteran, the RO notified the Veteran that they had received information that the Veteran had been working on private remodeling since December 2009, during which time he was paid $300 per week plus room and board for services.  Thus, it was proposed to stop his TDIU as of June 1, 2010 because he was working.  Meanwhile, the matter of whether the Veteran was working was transferred to the Office of Inspector General (OIG) for investigation.  

In response to the October 2011 letter, the Veteran responded in October 2011 that the last time he actually worked was in May 2010, and that remodeling work with room and board was for his brother.

Then, in another statement received at the RO in December 2011, the Veteran reported that he had not had gainful employment since 2003.  

In December 2011 correspondence to the Veteran, the RO notified the Veteran that it would continue TDIU payments based on his October 2011 statement that he had not worked since 2003.  

In general, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2012).  Where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation, the effective date of the award shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date. 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o)(2) (2012); Harper v. Brown, 10 Vet. App. 125 (1997). 

Furthermore, a TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation therefore apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application is received within one year from such date.  Otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2) (West 2002); 38 C.F.R. § 3.400(o) (2012); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (1998), 63 Fed. Reg. 56704 (1998). 

In this case, all rating decisions issued prior to May 2010 that addressed increased ratings and/or entitlement to a TDIU became final because they were not timely appealed.  Although the Veteran filed new TDIU and/or increased rating claims within the appeal period following the April 2006 rating decision, and the April 2007 rating decision, no new and material evidence relevant to unemployability due to service-connected disabilities was presented during that time period (evidence that would raise a reasonable possibility of allowing the claim).  38 C.F.R. § 3.156 (2012); Muehl v. West, 13 Vet. App. 159 (1999). For example, when the Veteran requested a TDIU in January 2007, within the one-year appeal period following the issuance of the April 2006 rating decision that denied entitlement to a TDIU, he referred to VA outpatient treatment records from the VA Medical Center in Tampa as the only evidence to support his claim; however, these records only show that the Veteran was being treated for his service-connected disabilities.  The treatment records do not contain a medical opinion, or other competent evidence, that addresses the issue of unemployability.  Moreover, when the Veteran submitted his January 2008 claim for an increased rating, he neither reiterated unemployability due to service-connected disabilities, nor did he submit any evidence to show that he was unemployable due to service-connected disabilities.  Moreover, a VA examination from May 2008 noted only that the Veteran was retired.  Although the Veteran reported that he had lost 2 years of work due to illness, he does not allege that he was incapable of working in all types of employment or that his "illness" included service-connected disabilities.  

Although the June 2008 rating decision did not specifically address the TDIU issue, the disability ratings were not increased for the service-connected right ankle, right knee and left knee disabilities that were at issue; and, this clearly implies that a higher, 100 percent rating based on TDIU is not applicable.  It is well established that in certain circumstances, pursuant to the implicit denial doctrine, "a claim for benefits will be deemed to have been denied, and thus finally adjudicated, even if [VA] did not expressly address that claim in its decision."  Adams v. Shinseki, 568 F.3d 956, 961 (Fed. Cir. 2009).  The implicit denial doctrine was first pronounced in Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006).  In that case, the Federal Circuit held that:  Where the veteran files more than one claim with the [regional office] at the same time, and the [regional office]'s decision acts (favorably or unfavorably) on one of the claims but fails to specifically address the other claim, the second claim is deemed denied, and the appeal period begins to run. Id. at 1261.  Shortly after the decision in Deshotel was issued, the Court interpreted the application of the implicit denial doctrine.  In Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007), the Court held that "a reasonably raised claim remains pending until there is either a recognition of the substance of the claim in a [regional office] decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent 'claim' for the same disability."  The Federal Circuit again confronted the implicit denial doctrine in Adams.  In that case, the appellant argued that the Court misinterpreted the implicit denial doctrine.  The Federal Circuit explained that the implicit denial doctrine, as outlined in Deshotel and Ingram, "reflects an appropriate balance between the interest in finality and the need to provide notice to veterans when their claims have been decided."  Id. at 963.  

In response, in Cogburn v. Shinseki, the Court clarified the matter by stating, from Jones v. Shinseki, 619 F.3d 1368, 1372 (Fed. Cir. 2010), four factors that must be considered when determining whether a claim was implicitly denied:  (1) "The relatedness of the claims"; (2) "whether the adjudication alluded to the pending claim in such a way that it could reasonably be inferred that the prior claim was denied"; (3) "the timing of the claims"; and (4) whether "the claimant is represented." 

Here, although the June 2008 rating decision did not explicitly discuss entitlement to a TDIU under 38 C.F.R. § 4.16(a), the RO decision addressed the increased ratings claims in a manner sufficient for the Veteran to deduce that his claim for a TDIU was adjudicated. 

With regard to the first factor, the relatedness of the claims, to understand this point, one need only look at the nature of a TDIU claim.  "[A] request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather ... an attempt to obtain an appropriate rating for a disability or disabilities."  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran stated in June 2008 that his service-connected disabilities had worsened; and the same time, the record was clear at that point that the Veteran claimed he was totally disabled due to service-connected disabilities.  Thus, in light of Rice and the timing of the application, the claim for increased rating and for TDIU were intertwined. 

With regard to the second factor, "whether the adjudication alluded to the pending claim in such a way that it could reasonably be inferred that the prior claim was denied," the RO's failure to explicitly adjudicate entitlement to a TDIU rating may result in an "implicit denial" in certain circumstances.  Locklear v. Shinseki, 24 Vet. App. 311, 316 (2011) (citing Ingram, 21 Vet. App. at 248).  "The award of a disability rating less than 100% generally provides notice as to how the Secretary has rated a claimant's condition and serves as a final decision, if unappealed, with regard to any higher rating associated with the underlying disability, including TDIU."  See Locklear.  In this case, the June 2008 rating decision decided that based upon the evidence of record, increased ratings for the service-connected disabilities were not warranted.  In other words, when deciding whether higher ratings were warranted, the RO considered all evidence, to include the effect on occupational functioning, and determined that ratings higher than those assigned at that time, were not warranted.  In June 2008, the Veteran was informed that his evaluations for the service-connected disabilities were confirmed and continued, and that such findings were based upon all evidence of record.  Given that the RO adjudicated the disability rating for the Veteran's service-connected right ankle, right knee, and left knee, and that TDIU is an alternative theory of that claim, and because the RO did not take any action to separate the schedular consideration from the TDIU portion of the claim, the June 2008 adjudication addressed the claim in such a way that a reasonable person could reasonably infer that the claim was denied on all possible theories of entitlement. 

In sum, the initial claim for entitlement to a TDIU was denied in an April 2006 rating decision.  A new TDIU claim was submitted in January 2007 and that claim was also denied in an April 2007 rating decision because there was no new and material evidence submitted since the January 2007 decision that raised a reasonable possibility of substantiating a TDIU claim.  When new and material evidence, pursuant to 38 C.F.R. § 3.156 (b), is received prior to the expiration of the appeal period, the evidence abates the finality of a prior decision and tolls the time for filing an appeal until a new decision has been issued.  38 C.F.R. § 3.156 (2012); Muehl v. West, 13 Vet. App. 159 (1999).  Because new and material evidence was not received, the prior rating decisions became final.  

Similarly, the Veteran submitted an increased rating claim in January 2008, one year after the January 2007 rating decision was issued, and a June 2008 rating decision denied increased ratings for the service-connected right ankle, right knee and left knee disabilities.  As explained above, this denial implies that the criteria for the assignment of a TDIU were not met at that time.  

The Veteran did not appeal the June 2008 determination.  In light of the foregoing, the April 2006, April 2007 and June 2008 rating decisions are final.  

If a decision by the RO goes unappealed, it is final.  An appeal to the Board consists of a timely notice of disagreement (NOD) in writing; and, after a Statement of the Case (SOC) has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  An NOD must (1) express disagreement with a specific determination of the RO; (2) be filed in writing; (3) be filed with the RO; (4) be filed within one year after the date of mailing of notice of the RO decision; and (5) be filed by the claimant or the claimant's authorized representative.  While special wording is not required, an NOD must be in terms that can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. §§ 20.201, 38 C.F.R. § 20.300 ; see Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002). 

A substantive appeal consists of a properly completed VA Form 9 (Appeal to the Board of Veterans' Appeals ) or correspondence containing the necessary information.  38 C.F.R. § 20.202.  A substantive appeal must be filed within 60 days from the issuance of the SOC or within the remainder of the one-year period from the date of mailing notification of the determination being appealed, whichever period ends later.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  A substantive appeal should set forth specific allegations of error of fact or law related to specific items in the SOC and clearly identify the benefit sought on appeal.  38 U.S.C.A. § 7105(d) (3); 38 C.F.R. § 20.202.  

A final and binding RO decision shall not be subject to revision on the same factual basis except by duly constituted appellate authorities, or on the basis of clear and unmistakable error (CUE), as provided in 38 C.F.R. § 3.105.  38 C.F.R. § 3.104(a).  

Because the Veteran did not submit NOD's with regard to the previous rating decisions during their respective appeal periods, all TDIU and increased rating claims filed prior to May 2010 are final.  

The Veteran's next claim for an increased rating was received at the RO on May 21, 2010.  Based on a medical opinion obtained at a VA examination conducted in April 2011, the Veteran was deemed unemployable in all capacities due to service-connected disabilities.  In essence, the RO found that the medical evidence did not show that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities until the April 2011 examiner opined as such.  That date is the latter of "the date of claim" or "the date entitlement arose."  Thus, the RO concluded that the proper effective date for the assignment of the TDIU was the date of the Veteran's claim, May 21, 2010.  

A TDIU rating is warranted when the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340 , 4.16(a) (2012). 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Here, the Veteran's service-connected disabilities met the percentage requirements under 38 C.F.R. § 4.16(a) as of June 8, 2005.  As of that date, the Veteran's combined disability rating was 70 percent and his service-connected right ankle disability was rated as 40 percent disabling.  Thus, the remaining question was at what point does the evidence demonstrate that the Veteran was no longer capable of employment.  Although the Veteran is certainly competent to report when he was last worked, the Veteran's assertions in this regard are inconsistent.  On his TDIU claim forms, the Veteran reported that he stopped working as a self-employed General Contractor in June 2004; however, the Veteran has also reported that he stopped working in 2003; and, significantly, when the Veteran was questioned about working in 2010, the Veteran admitted that he worked on a remodeling project up until May 2010.  However, as part of an OIG investigation, he subsequently reported that he had last worked in 2003.  In light of these inconsistencies, the Veteran's statements as to when he was last gainfully employed are found not credible.  Although the Veteran argued that the May 2010 work was for his brother's house, the fact remains that he was paid for this work, and it raises questions as to whether the Veteran was actually unemployable in all capacities, particularly since it appears he was capable of working in at least some capacity up through May 2010.

Because the Veteran's statements regarding when he was last able to maintain gainful employment are not credible, the first competent and credible evidence of record showing unemployability comes from the VA examiner in April 2011.  

The effective date of an award of increased compensation, including a TDIU, shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application is received within one year from such date.  Otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2) (West 2002); 38 C.F.R. § 3.400(o) (2012);

The Veteran maintains that he was unemployable long before the May 2010 date of claim; however, the other evidence of record suggests otherwise.  That notwithstanding, even if the Veteran's statements as to his last date of employment in 2003 or 2004 were found credible, the evidence shows that all prior rating decisions addressing the TDIU matter became final, and therefore, procedurally, there is no basis upon which to sign an effective date prior to May 21, 2010 because entitlement to unemployability would have been factually ascertainable long before the date of the May 21, 2010 claim; therefore, the earliest possible effective date would be the date on which the RO received the Veteran's most recent claim for increased ratings which was May 21, 2010.  

In the alternative, the evidence shows that entitlement arose on or about that date based on the finding that the Veteran was capable of gainful employment in May 2010.  Therefore, in either case, the preponderance of the evidence is against the Veteran's claim and as such the criteria for entitlement to an effective date prior to May 21, 2010 for the assignment of a TDIU is not warranted.  



ORDER

An effective date prior to May 21, 2010, for the assignment of a TDIU is denied. 



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


